Motion Denied; Order filed September 27, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00050-CR
                               ____________

                NEILO JHARMARCUS JOHNSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1629759

                                    ORDER

      Appellant is represented by appointed counsel, Patricia Sedita. Appellant’s
brief was originally due April 11, 2022. We granted two extensions of time to file
appellant’s brief until September 12, 2022. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On September 13, 2022, counsel filed a further
request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We deny the request and issue the following order.
      Accordingly, we order Patricia Sedita to file a brief with the clerk of this
court on or before October 27, 2022. If Patricia Sedita does not timely file the
brief as ordered, the court may issue an order requiring appointment of new
counsel.

                                      PER CURIAM

Panel Consists of Justices Spain, Poissant, and Wilson.